DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 October 2022
Drawings
The drawings are objected to because: 
Reference numbers 1125a-n in [0170] are not shown in figure 11. 
In figure 7, it appears “750” should be --760--
Per figure 8A,B, 124B1 is missing from the specification.
In figure 8B, it appears “special” should be --spatial-- per the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In [0097], it appears “466” should be --468--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich et al (US 2014/0277718) in view of Moussa “Combining Expert Neural Networks Using Reinforcement Feedback for Learning Primitive Grasping Behavior” which is provided in the IDS from 13 December 2019. 
Regarding claims 1 and 16,  Izhikevich teaches a method implemented by one or more processors, comprising: 
identifying a desired object semantic feature (see at least [0358, 0384]); 
generating a candidate end effector motion vector defining motion to move a grasping end effector of a robot from a given pose to an additional pose (see at least [0081, 0086]); 
identifying an image captured by a vision component of the robot, the image capturing the grasping end effector and an object in an environment of the robot (see at least 0081, 0091, 0384);
 applying the image and the candidate end effector motion vector as input to a trained joint neural network (see at least [0326-0342, 0384]); 
generating a joint output based on the application of the image and the end effector motion vector to the trained joint neural network (see at least [0081]), 
wherein the trained joint neural network is trained based on: 
grasp losses generated based on grasp predictions generated over a grasp neural network based on training outputs generated using the joint neural network, and semantic losses generated based on semantic predictions generated over a semantic neural network based on training outputs generated using the joint neural network (see at least [0006-0027, 0341-0344, 0381-0389] and figures 1-3); 
applying the joint output to a trained version of the semantic neural network (see at least [0326-0342, 0384, 0358]); 
generating, using the trained version of the semantic neural network based on the joint output, semantic neural network output that indicates whether the object includes the desired object semantic feature (see at least [0162-0167, 0331, 0384], etc.];  and 
providing the end effector command to one or more actuators of the robot (see at least [0081] which teaches the output of motor commands).
However, Izhikevich does not appear to explicitly disclose generating a grasp success measure as such, including, generating the grasp success measure based on application of the joint output to a trained version of the grasp neural network, or generating the grasp success measure based on application of the current image and the end effector motion vector to an additional trained grasp neural network; and generating an end effector command based on the grasp success measure and the semantic model output that indicates whether the object includes the desired object semantic feature. Moussa teaches it is known in the art to provide grasping robots using neural networks with the ability to determine a number of grasping features in order to evaluate grasping success (see at least abstract, section III.A on page 631 and section III. C pages 632-633). Therefore, from the teaching of Moussa, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Izhikevich with the equivalent grasping success measurements of Moussa in order to provide a means to determine varying degrees of successful and failed grasps on different objects, and adjust future grasps accordingly for greater chances of success.    
Regarding claim 2,  the combination of Izhikevich and Moussa teaches generating the grasp success measure comprises generating the grasp success measure based on application of the joint output to the trained version of the grasp neural network (as addressed above via the combination of Izhikevich and Moussa).
Regarding claim 3,  the combination of Izhikevich and Moussa teaches generating the grasp success measure comprises generating the grasp success measure based on application of the image and the end effector motion vector to the additional trained grasp neural network (via the imaging analysis taught in Izhikevich in at least [0081, 0091, 0107, 0410] combined with Moussa as per the rejection to claim 1 above).
Regarding claim 4,  the combination of Izhikevich and Moussa teaches the additional trained grasp neural network is trained independently of the grasp neural network, the joint neural network, and the semantic neural network (see at least [0138] and tables 1-3 on pages 9-11).
Regarding claim 5,  the combination of Izhikevich and Moussa does not appear to explicitly disclose the negative limitation wherein: the image is not applied directly as input to the semantic neural network in generating the semantic model output. Since applicant has failed to provide any unexpected results for using the claimed limitation of “the image is not applied directly as input…”, the Examiner notes it would have been obvious to one of ordinary skill in the art, per at least design choice. Therefore, it would have at least been obvious to not include the image data applied directly as input in the case where the image taken is unnecessary to the completion of the modeling due to the information already existing, in order to free up processing power. 
Regarding claim 6,  the combination of Izhikevich and Moussa does not appear to explicitly disclose the limitation: wherein the joint output is the only input applied to the semantic neural network in generating the semantic model output. Since applicant has failed to provide any unexpected results for using the claimed limitation of “the joint output is the only input applied…”, the Examiner notes it would have been obvious to one of ordinary skill in the art, per at least design choice. Therefore, it would have at least been obvious to only provide joint output as the input in the case where only joint output is needed for the completion of the modeling due other information already existing, in order to free up processing power. 
Regarding claims 7 and 17,  the combination of Izhikevich and Moussa does not appear to explicitly disclose the limitation: wherein in training the joint neural network based on the grasp losses generated based on the grasp predictions generated over the grasp neural network, the grasp neural network is also trained based on the grasp losses, without training of the semantic neural network based on the grasp losses. Since applicant has failed to provide any unexpected results for using the claimed limitation of “without training of the semantic neural network…”, the Examiner notes it would have been obvious to one of ordinary skill in the art, per at least design choice. It would have been obvious to one having ordinary skill in the art to only use training data which is useful to the desired output to prevent redundancies or errors. Furthermore, Izhikevich in at least [0020, 0090, 0116, 0134, etc.] teaches updating at regular intervals. 

Regarding claims 8 and 18,  the combination of Izhikevich and Moussa does not appear to explicitly disclose the limitation: wherein in training the joint neural network based on the semantic losses generated based on the semantic predictions generated over the semantic neural network, the semantic neural network is also trained based on the semantic losses, without training of the grasp neural network based on the semantic losses. Since applicant has failed to provide any unexpected results for using the claimed limitation of “without training of the grasp neural network…”, the Examiner notes it would have been obvious to one of ordinary skill in the art, per at least design choice. It would have been obvious to one having ordinary skill in the art to only use training data which is useful to the desired output to prevent redundancies or errors. Furthermore, Izhikevich in at least [0020, 0090, 0116, 0134, etc.] teaches updating at regular intervals.
Regarding claim 9,  the combination of Izhikevich and Moussa teaches the desired object semantic feature defines an object classification (in Izhikevich see at least [0358, 0384]).
Regarding claim 10,  the combination of Izhikevich and Moussa teaches the semantic model output indicates, for each of a plurality of object classifications, a likelihood that the object has a corresponding one of the object classifications (via the adaptive predictor taught throughout Izhikevich).
Regarding claim 11,  the combination of Izhikevich and Moussa teaches: receiving user interface input from a user interface input device; wherein identifying the desired object semantic feature is based on the user interface input (see at least [0410, 0431]).
Regarding claim 12,  the combination of Izhikevich and Moussa teaches determining a current grasp success measure of the object without application of the motion; wherein generating the end effector command based on the grasp success measure comprises generating the end effector command based on comparison of the grasp success measure to the current grasp success measure (see at least [0358-0360]).
Regarding claim 13,  the combination of Izhikevich and Moussa teaches the end effector command is an end effector motion command and wherein generating the end effector motion command comprises generating the end effector motion command to conform to the candidate end effector motion vector (see at least [214, 0216, 0234, etc.]).
Regarding claim 14,  the combination of Izhikevich and Moussa teaches generating the end effector command is in response to: determining, based on the semantic neural network output, a likelihood that the object includes the desired object feature; and determining that the likelihood satisfies one or more criteria and that the grasp success measure satisfies one or more criteria (in Izhikevich see at least [0304-0311, 0317, 0318, 0340, 0371, 0396, etc.] via the predictors and in Moussa via the grasp success measurement noted above).
Regarding claim 15,  the combination of Izhikevich and Moussa teaches generating the end effector command is in response to: determining, based on the semantic neural network output, a likelihood that the object includes the desired object feature; generating a value as a function of the likelihood and the grasp success measure; and determining that the value satisfies a threshold (in Izhikevich see at least [0304-0311, 0317, 0318, 0340, 0355, 0371, 0396, etc.] via the predictors and in Moussa via the grasp success measurement noted above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664  
JASON HOLLOWAY
Primary Examiner
Art Unit 3664